Citation Nr: 0421420	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  01-08 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with secondary 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1971 and from May 1972 to September 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington, in which that RO denied a 
claim for disability rating in excess of 30 percent for PTSD 
with secondary dysthymic disorder.  In an August 2001 
decision review officer (DRO) decision, a DRO granted a 50 
percent for PTSD with secondary dysthymic disorder effective 
February 4, 2000.  The veteran's claims file was subsequently 
transferred to the VA RO located in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A report of an April 2000 VA psychiatric examination and a 
discharge summary from a VA hospitalization from August 2001 
to September 2001 reflects that the veteran was treated by 
Mr. Shoop of a PTSD group in Mount Vernon, Washington.  
Accordingly, records from that individual may be available.  
Also, the above-mentioned discharge summary reveals that the 
veteran continued to be treated at Skagit Community Mental 
Health Services in Mount Vernon, Washington.  Therefore, 
additional records from that facility may be available.  VA's 
duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant, (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Obtain all records from Mr. Shoop of 
a PTSD group in Mount Vernon, Washington.  
Obtain all records from Skagit Community 
Mental Health Services in Mount Vernon, 
Washington, from December 2000 to the 
present.  Obtain all records from the VA 
medical center in Spokane, Washington, 
from October 2003 to the present.  Obtain 
any other identified records.  Associate 
all records with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  After the completion of numbers 1-2 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD and 
dysthymic disorder.  All special studies 
and tests should be completed.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  The examiner should report 
all psychiatric diagnoses.  For any 
current psychiatric disorder other PTSD 
and the dysthymic disorder, the examiner 
should opine on whether it is as least as 
likely as not that PTSD and/or the 
dysthymic disorder caused or aggravated 
such a disorder.  In determining this, 
the claims folder must be reviewed so 
that the chronology of the veteran's 
various psychiatric diagnoses will be 
considered.

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are any psychiatric disorders 
deemed to be unrelated to PTSD and the 
dysthymic disorder, the examiner should 
try to specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD, the dysthymic disorder and 
any related disorders affect occupational 
and social functioning, without 
consideration of any unrelated disorder.  

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), if possible 
based on the impairment due solely to 
PTSD and the dysthymic disorder (and any 
related disorders).  The examiner is 
asked to include a definition of the 
numerical GAF score assigned, as provided 
in DSM IV.  The examiner should provide a 
complete rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


